Citation Nr: 0801340	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  92-23 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her sister




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


REMAND

Clearly, the regional office (RO) did not intend to send the 
veteran's claims folder to the Board of Veterans' Appeals 
(Board) at this time.  The last item in the claims folder is 
a deferred rating decision dated in September 2007, which 
instructs that the case should be sent to the Undersecretary 
for Benefits.  There is also a handwritten notation that the 
case was sent on November 9, 2007.  The COVERS sheet, which 
indicates that the case was sent to the Board, indicates that 
the case should be routed to the Undersecretary for Benefits 
and that the date of transfer was November 9, 2007.  The 
remarks section contains the notation "review needed by sec 
for rad exposure."  

The Board had remanded this appeal in January 2000.  The 
Board recognizes that the law has changed since the January 
2000 remand and no longer requires a finding that the claim 
is well grounded.  Nonetheless, the Board will reiterate the 
instructions in the January 2000 remand and return the claims 
folder to the RO to continue its processing of the appeal.

The appeal is returned to the RO for the following action 
requested in January 2000:

1.  The RO should consider the 
appellant's claim for service connection 
for the cause of the veteran's death.  
This review should consider the claim of 
service connection for the cause of his 
death based on skin cancer due to sun 
exposure, beginning with the question of 
well groundedness.  This matter should be 
considered as an alternate theory to the 
appellant's claim for service connection 
for the cause of the veteran's death.

2.  The review of the appellant's claim 
for service connection for the cause of 
the veteran's death should consider all 
the evidence of record, including all 
evidence received since the issuance of 
the previous supplemental statement of 
the case.  If action remains adverse to 
the appellant, an appropriate 
supplemental statement of the case should 
be sent to her and her representative.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

